 

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the "Agreement") is made and entered into as of
November 18, 2003, by and between FIRST FARMERS & MERCHANTS NATIONAL BANK
("Bank") and BARRY B. WHITE ("Employee").

 

WITNESSETH:

 

WHEREAS, Bank desires to enter into this Agreement with Employee and to provide
him with the benefits set forth herein in recognition of the valuable services
he will render to Bank, and for the purposes evidenced herein.

 

WHEREAS, Employee is ready and willing to render the services provided for, and
on the terms and conditions set forth herein, and he is willing to refrain from
activities competitive with the business of Bank on the terms and conditions set
forth herein.

 

WHEREAS, in serving as an employee of Bank, Employee will participate in the use
and development of confidential proprietary information about Bank, its
customers and suppliers, and the methods used by Bank and its employees in
competition with other companies, as to which Bank desires to protect fully its
rights;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein set forth, the parties hereto agree as follows:

 

1.    Employment. Effective December 1, 2003, Bank employs Employee and Employee
accepts such employment with Bank, subject to the terms and conditions set forth
herein. Employee shall be employed as Bank's Marshall County President, shall
perform all duties and services incident to such position, including but not
limited to managing and marketing Bank's bank in Marshall County and to
providing leadership to Bank employees in Marshall County and to the community
at large, and such other duties and services as may be prescribed by the Bylaws
of Bank or established by the Board of Directors of Bank from time to time. Bank
reserves the right to modify and/or assign other and different offices, titles
and duties to Employee in the future as the Board of Directors may determine.
During his employment hereunder, Employee shall devote his best efforts and
attention, on a full-time basis, to the performance of the duties required of
him as an employee of Bank.

 

 

 

 

 

 

 

969219.4

1

--------------------------------------------------------------------------------

 

2.    Compensation.

 

2.1   As compensation for services rendered by Employee hereunder, Employee
shall receive:

(a) An annual salary of $125,000.00, or such higher salary as shall be approved
by the Board of Directors of Bank, which salary shall be payable in arrears in
equal biweekly installments, or such other pay periods as determined by the
Board of Directors but not less than once monthly, plus insurance and other
benefits equivalent to the benefits provided officers and key employees of Bank;

(b) Beginning on January 1, 2004, and for each year thereafter under this
Agreement, three (3) weeks of annual compensated vacation time, to be taken at
any time during each year of the term of this Agreement that does not interfere
with Employee's performance of his duties hereunder;

(c) Bonus compensation to be determined in accordance with the terms and
conditions established from time-to-time by and in the discretion of the Board
of Directors of the Bank;

(d) Profit sharing plan compensation to be determined in accordance with the
terms and conditions established from time-to-time by and in the discretion of
the Board of Directors of Bank;

(e) Reimbursement for reasonable business expenses incurred by Employee in the
performance of his duties under this Agreement, provided that Employee submits
verification of such expenses in accordance with the policies of Bank;

(f) An automobile and insurance on said automobile equivalent to that provided
to officers and key employees of Bank;

(g) The cost of dues for an annual golf membership for Employee at Saddle Creek
Golf Course in Lewisburg, Tennessee;

(h) Reimbursement for annual fees for membership in the Tennessee Bar
Association and the Marshall County Bar Association so long as Employee remains
a member thereof and is employed by Bank;

(i) Reimbursement for costs associated _with receiving continuing legal
education credits sufficient for Employee to maintain his eligibility to
practice law, in an annual amount not to exceed $2,500.00 so long as Employee
remains employed by Bank; and,

 

 

969219.4

 

2

--------------------------------------------------------------------------------

 

(j)   A one time sign-on bonus of $20,000.00.

2.2   Prior to the end of each fiscal year of Bank, the Board of Directors of
Bank shall review Employee's salary and benefits payable hereunder. Any
increases in salary or changes in fringe benefits determined by the Board of
Directors of Bank at such annual review shall become effective the following
month unless otherwise determined by Bank.

2.3   During the effective term of this Agreement, Employee shall be entitled to
participate in the medical, disability, dental, life and other insurance and
benefit plans made available by Bank to its officers and key employees.

3.    Confidential Information and Trade Secrets.

3.1   Employee recognizes that Employee's position with Bank requires
considerable responsibility and trust, and, in reliance on Employee's loyalty,
Bank may entrust Employee with highly sensitive confidential, restricted and
proprietary information involving Trade Secrets and Confidential Information.

3.2   For purposes of this Agreement, a "Trade Secret" is any scientific or
technical information, design, process, procedure, formula or improvement that
is valuable and not generally known to competitors of Bank. "Confidential
Information" is any data or information, other than Trade Secrets, that is
important, competitively sensitive, and not generally known by the public,
including, but not limited to, Bank's business plan, training manuals, product
development plans, pricing procedures, market strategies, internal performance
statistics, financial data, confidential personnel information concerning
employees of Bank, supplier data, operational or administrative plans, policy
manuals, and terms and conditions of contracts and agreements. The terms "Trade
Secret" and "Confidential Information" shall not apply to information which is
(i) made available to the general public without restriction by Bank, (ii)
obtained from a third party by Employee in the ordinary course of Employee's
employment by Bank, or (iii) required to be disclosed by Employee pursuant to
subpoena or other lawful process, provided that Employee notifies Bank in a
timely manner to allow Bank to appear to protect its interests.

3.3 Except as required to perform Employee's duties hereunder, Employee will not
use or disclose any Trade Secrets or Confidential Information of Bank during
employment, or at any time after termination of employment and prior to such
time as they cease to be Trade Secrets or Confidential Information through no
act of Employee in violation of this Agreement.

969219.4

 

3

--------------------------------------------------------------------------------

 

3.4   Upon the request of Bank and, in any event, upon the termination of
employment hereunder, Employee will surrender to Bank all memoranda, notes,
records, manuals or other documents pertaining to Bank's business or Employee's
employment (including all copies thereof). Employee will also leave with Bank
all materials involving any Trade Secrets or Confidential Information of Bank.
All such information and materials, whether or not made or developed by
Employee, shall be the sole and exclusive property of Bank, and Employee hereby
assigns to Bank all of Employee's right, title and interest in and to any and
all of such information and materials.

4.    Covenants. Employee shall be subject to the following covenants and
obligations:

4.1   Non-competition covenant. While employed by Bank, Employee shall not
compete or plan or prepare to compete with Bank. Employee shall not compete with
any Bank line of business, for a period of two years following the termination
of his employment, within seventy-five miles of Marshall County, Tennessee.

4.2 Non-solicitation covenant.      Following the termination of Employee's
employment with Bank, for a period equal to the term of the non-competition
covenant under Section 4.1, Employee shall not, directly or indirectly, solicit
the services of any Bank employee, independent contractor, customer, referral or
reimbursement source, or otherwise induce or attempt to induce current Bank
employees to sever their employment relationship with Bank.

4.3 Scope and Duration: Severability.     Bank and Employee understand and agree
that the scope and duration of the covenants contained in this Section 4 are
reasonable both in time and geographical area and are fairly necessary to
protect the business of Bank. Such covenants shall survive the termination of
Employee's employment. It is further agreed that such covenants shall be
regarded as divisible and shall be operative as to time and geographical area to
the extent that they may be made so and, if any part of such covenants is
declared invalid or unenforceable, the validity and enforceability of the
remainder shall not be affected.

4.4   Injunction. Employee understands and agrees that, due to the highly
competitive nature of the banking industry, the breach of any covenants set out
in Section 4 will cause irreparable injury to Bank for which it will have no
adequate monetary or other remedy at law. Therefore, Bank shall be entitled, in
addition to such other remedies as it may have hereunder, to a temporary
restraining order and to preliminary and permanent injunctive relief for any
breach or threatened breach of the covenants without proof of actual damages
that have been or may be caused hereby. In addition, Bank shall have available
all remedies provided under state and federal statutes, rules and regulations as
well as any and all other remedies as may otherwise be contractually or
equitably available.

969219.4

 

4

 

--------------------------------------------------------------------------------

 

 

4.5 Assignment. Employee agrees that the covenants contained in this Section 4
shall inure to the benefit of any successor or assign of Bank, with the same
force and effect as if such covenant had been made by Employee with such
successor or assign.

5. Specific Enforcement. Employee specifically acknowledges and agrees that the
restrictions set forth in Sections 3 and 4 hereof are reasonable and necessary
to protect the legitimate interests of Bank and that Bank would not have entered
into this Agreement in the absence of such restrictions. Employee further
acknowledges and agrees that any violation of the provisions of Sections 3 or 4
hereof will result in irreparable injury to Bank, that the remedy at law for any
violation or threatened violation of such Sections will be inadequate and that
in the event of any such breach, Bank, in addition to any other remedies or
damages available to it at law or in equity, shall be entitled to temporary
injunctive relief before trial from any court of competent jurisdiction as a
matter of course and to permanent injunctive relief without the necessity of
proving actual damages.

6. Term. This Agreement shall continue for an initial period of five (5) years
from the date hereof, unless sooner terminated by either party in the manner set
forth herein; provided that this Agreement shall automatically be extended until
Employee reaches age sixty-five (65) unless Employee gives notice of termination
to Bank not later than ninety (90) days prior December 1, 2008, unless sooner
terminated by either party in the manner set forth herein. The date upon which
this Agreement and Employee's employment hereunder shall terminate, whether
pursuant to the terms of this Section or pursuant to any other provision of this
Agreement shall hereafter be referred to as the "Termination Date."

7. Termination Upon Cessation of Bank's Operations or Death of the Employee. In
the event Bank ceases its operations or becomes subject to receivership or
operated under the control of any federal or state banking regulatory authority
(other than pursuant to a Change in Control (as defined in Section 11.1)) or
Employee dies during the term of this Agreement, this Agreement shall
immediately terminate and neither the Employee nor Bank shall have any further
obligations hereunder, except that Bank shall continue to be obligated under
Section 2.1(a) hereof for any compensation, unpaid salary, bonus, unreimbursed
expenses or payments pursuant to Section 10 hereof owed to Employee or his
estate that have accrued but not been paid as of the Termination Date.

969219.4

 

5

 

--------------------------------------------------------------------------------

 

8. Termination by Employee For Cause. Employee may terminate this Agreement
thirty (30) days after delivery to the Board of Directors of Bank of written
notice of his intent to terminate the Agreement, which notice alleges the
occurrence of a material breach by Bank of this Agreement. Notwithstanding the
foregoing, however, Employee shall not have the ability to terminate this
Agreement unless the facts alleged in such written notice have not been cured
prior to the expiration of such thirty (30) day notice period. At the
Termination Date, Bank shall have no further obligation to Employee and Employee
shall have no further rights or obligations hereunder, except as set forth in
Sections 3 and 4 above, and except for Bank's obligation under Section 2.1(a)
hereof for compensation, unpaid salary, bonus or unreimbursed expenses that have
accrued but have not been paid as of the Termination Date.

9. Termination by Bank for Cause. Bank shall have the right at any time to
terminate Employee's employment immediately for cause, which shall include any
of the following reasons:

(a) If Employee shall violate the provisions of Sections 3 or 4 of this
Agreement;

(b) If Employee shall be convicted of, or enter a plea of guilty or nolo
contendere to (i) any felony, or (ii) any misdemeanor involving Bank or
reflecting upon Employee's honesty, truthfulness or moral turpitude;

(c) If Employee shall violate any federal or state law, rule or regulation
(other than traffic violations) or a cease and desist order, regardless of
whether criminal proceedings have been instituted;

(d) If Employee fails to perform the material duties of his job position in a
professional manner and such failure remains uncured after five (5) days written
notice;

(e) If Employee shall commit an act of dishonesty, willful mismanagement, fraud,
breach of fiduciary duty or embezzlement involving or against Bank;

(f) If Employee shall engage in activities at Bank's time and expense unrelated
to his job duties as a Bank employee resulting in personal profit or gain, with
the exception of the activities identified in Section 13 hereof;

(g) If Employee shall abuse alcohol or drugs; and,

969219.4

 

6

--------------------------------------------------------------------------------

 

(h)   If Employee shall be suspended or barred from employment by a notice
served pursuant to Section 8(e)(3) or 8(g)(1) of the Federal Deposit Insurance
Act, 12 U.S.C. §1818 or any similar or successor law, rule, regulation or order.
Employee's obligations under Sections 3 and 4 hereof shall survive the
termination of the Agreement pursuant to this Section 9. In the event Employee's
employment hereunder is terminated in accordance with this Section, Bank shall
have no further obligation to make any payments to Employee hereunder except for
Bank's obligation under Section 2.1(a) hereof for compensation, unpaid salary,
bonus or unreimbursed expenses that have accrued but have not been paid as of
the Termination Date.

10.   Termination Without Cause.

(a) In the event that Employee is terminated by Bank without cause during the
term hereof (which shall not include a termination pursuant to Sections 7, 8, 9,
11 or 12), Bank shall: (a) pay Employee all bonuses and unreimbursed expenses
owed to Employee that have accrued but have not been paid as of the Termination
Date; and (b) continue to pay to Employee, as severance compensation, his salary
set forth in Section 2.1(a) hereof, and provide him medical benefits as set
forth in Section 2.3 hereof, to the extent available at a cost comparable with
that paid by Bank for existing employees, until Employee reaches age sixty-five
years of age following such termination. If Employee is terminated without
cause, the provisions of Section 4 will be void and of no effect. Employee and
Bank acknowledge and agree that no payment will be due under this Agreement if
such payment would violate 12 U.S.C. § 1828(k), constitute a "golden parachute"
payment as defined in 12 C.F.R. § 359.1(f), or violate or contravene any similar
or successor law, rule or regulation.

(b) In the event that Employee terminates his employment with Bank without cause
during the term hereof, Bank shall have no further obligation to Employee except
for Bank's obligation under Section 2.1(a) hereof for compensation, unpaid
salary, bonus or unreimbursed expenses that have accrued but have not been paid
as of the Termination Date and Employee shall have no further rights or
obligations hereunder except as set forth in Sections 3 and 4 above.

11.   Termination Upon a Change in Control.

11.1 For purposes of this Agreement, a "Change in Control" shall mean (i) a
tender offer or exchange offer has been made for shares of Bank Holding
Company's equity securities, provided that the corporation, person or entity
making such offer purchases or otherwise acquires shares of Bank Holding
Company's equity securities representing 50% or more of the outstanding shares
of Bank Holding Company's equity securities pursuant to such offer, (ii) the
shareholders of Bank's Holding Company have approved a definitive agreement to
merge or consolidate with or into another corporation pursuant to which Bank or
Bank's Holding Company will

969219.4

 

 

7

--------------------------------------------------------------------------------

 

not survive or will survive only as a subsidiary of another corporation, or to
sell or otherwise dispose of all or substantially all of their assets, or (iii)
the time that Bank's Holding Company (at any time following the registration by
Bank's Holding Company of any class of its voting securities under the
Securities Exchange Act of 1934, as amended (the "Exchange Act")) first
determines that any person and all other persons who constitute a group (within
the meaning of Section 13(d)(3) of Exchange Act), have acquired direct or
indirect beneficial ownership (within the meaning of Section 13(d)(3) under the
Exchange Act) of fifty percent (50%) or more of Bank Holding Company's
outstanding voting securities, unless such persons or group own greater than
fifty percent (50%) of any such securities on the date of this Agreement or
unless a majority of the Continuing Directors (as hereinafter defined) approves
the acquisition not later than ten (10) business days after Bank's Holding
Company makes such determination.

11.2 For purposes of this Agreement, "Continuing Directors" shall mean, as of
any date of determination, any member of the Board of Directors of Bank who (i)
was a member of the Board of Directors on the later of the date of this
Agreement or the date of any renewal of this Agreement, (ii) has been a member
of the Board of Directors for the two years immediately preceding such date of
determination or (iii) was nominated for election or elected to the Board of
Directors with the affirmative vote of a majority of Continuing Directors who
were members of the Board at the time of such nomination or election.

11.3 In the event that Bank or Bank's assignee terminates this Agreement for
reasons other than those set forth in Sections 7, 9 or 12 after a Change in
Control, the provisions of Section 4 will be void and of no effect and Bank or
Bank's assignee shall: (a) pay Employee all bonuses and unreimbursed expenses
owed to Employee that have accrued but have not been paid as of the Termination
Date; and (b) continue to pay to Employee, as severance compensation, his salary
set forth in Section 2.1(a) hereof, and provide him medical benefits as set
forth in Section 2.3 hereof, to the extent available at a cost comparable with
that paid by Bank for existing employees, until Employee reaches age sixty-five
years of age following such termination.

11.4 Employee and Bank acknowledge and agree that no payment will be due under
this agreement if such payment would violate 12 U.S.C. § 1828(k), constitute a
"golden parachute" payment as defined in 12 C.F.R. § 359.1(f), or violate or
contravene any similar or successor law, rule or regulation. Employee and Bank
further acknowledge and agree that notwithstanding anything else in this
Agreement and solely in the event of a termination upon a Change in Control, the
amount of severance compensation paid to Employee under this Section 11 shall
not include any amount Bank is prohibited from deducting for federal income tax
purposes by virtue of Section 280G of the Internal Revenue Code or any successor
provision.

969219.4

 

8

--------------------------------------------------------------------------------

 

12.   Termination due to Disability of Employee. If, on account of physical or
mental disability, Employee shall fail or be unable to perform his assigned
duties with or without reasonable accommodation in any material respect for a
period of ninety (90) consecutive days, Bank shall pay Employee his full salary
as set forth in Section 2.1(a) hereof and shall provide the insurance, bonus and
other benefits of Section

2.1(a) for a period of three months from the date such disability began or for
such shorter period as Employee is unable to perform his duties hereunder;
provided, however, that Employee's salary shall be reduced by any disability
income paid to him pursuant to any disability insurance policy maintained under
this Agreement. In the event Employee is unable to perform his duties hereunder
after the expiration of the three month period, this Agreement shall
automatically terminate. Employee shall not be required to perform his
obligations under Section 1 hereof during any period of disability.

13. Practice of Law. Employee agrees that he will accept no new legal matter
after November 1, 2003. Employee further agrees that he will conclude cases
which are currently in his office within a reasonable time and that he will do
all that is professionally prudent to conclude said cases as expeditiously as
possible. Employee further agrees that he shall maintain professional
malpractice insurance throughout the windup of his law practice and that he
shall indemnify and hold Bank harmless from all claims, causes of action,
liabilities and occurrences that arise as a result of the windup of his practice
of law during the term of this Agreement. Employee expressly acknowledges that
his windup of his practice of law is not part of his employment with Bank and
any actions or omissions by him in the windup of his practice of law are his
alone.

14.   Assignment of Agreement.

(a) The rights and benefits of Employee under this Agreement, other than accrued
and unpaid amounts due under Section 2.1(a) hereof, are personal to him and
shall not be assignable. Discharge of Employee's undertakings in Sections 3 and
4 hereof shall be an obligation of Employee's executors, administrators, or
other legal representatives or heirs. (b) This Agreement may be assigned by Bank
to an affiliate or successor in interest of Bank, including that if Bank shall
merge or effect a share exchange with or into, or sell or otherwise transfer
substantially all its assets to, another entity, Bank may assign its rights
hereunder to that entity.

15. Notices. Any notice or other communications under this Agreement shall be in
writing, signed by the party making same, and shall be delivered personally or
sent by certified or registered mail, postage prepaid, addressed as follows:

969219.4

 

9

--------------------------------------------------------------------------------

 

 

 

If to Employee:

Barry B. White, Esq.

 

P.O. Box 2757

 

Lewisburg, TN 37091

    If to the Bank:

Waymon Hickman or Randy Stevens

 

First Farmers & Merchants National Bank

 

P.O. Box 1148

  Columbia, Tennessee 38402

 

 

 

or to such other address as may hereafter be designated by either party hereto.
All such notices shall be deemed given on the date personally delivered or
mailed.

 

16. Assignment of Lease. Bank agrees that a certain lease entered into between
Bank and Employee for office space located at 111 West Commerce Street,
Lewisburg, Tennessee, may be assigned by Employee to Cecilia Spivy and/or
Barbara G. Medley.

17. Governing Law. This Agreement shall be interpreted and enforced in
accordance with the laws of the State of Tennessee, without giving effect to the
choice of law provisions of such State.

18. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid, but if any one or more
of the provisions contained in this Agreement shall be invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability for any such provisions in every other respect and of the
remaining provisions of this Agreement shall not be in any way impaired.

19. Modification. No waiver of modification of this Agreement or of any
covenant, condition, or limitation herein contained shall be valid unless in
writing and duly executed by the party to be charged therewith and no evidence
of any waiver or modification shall be offered or received in evidence of any
proceeding, arbitration or litigation between the parties hereunder, unless such
waiver or modification is in writing, duly executed as aforesaid and the parties
further agree that the provisions of this section may not be waived except as
herein set forth.

20. Entire Agreement. This Agreement contains the entire agreement of the
parties hereto with respect to the subject matter contained herein. There are no
restrictions, promises, covenants or undertakings, other than those expressly
set forth herein. This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter. This
Agreement may not be changed except by a writing executed by the parties.

969219.4

 

10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement on

the day and year first above written.

 

 

 

 

[es10-11.jpg]

 

11

 


 